 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

$100,000,000 AGGREGATE PRINCIPAL AMOUNT

 

JAKKS PACIFIC, INC.

 

4.25% CONVERTIBLE SENIOR NOTES

 

DUE 2018

 

Purchase Agreement

 

dated July 18, 2013

 

 

 

 

Purchase Agreement

 

July 18, 2013

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park
New York, New York 10036

 

Ladies and Gentlemen:

 

JAKKS Pacific, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS” or the
“Initial Purchaser”) $100,000,000 in aggregate principal amount of its 4.25%
Convertible Senior Notes due 2018 (the “Firm Notes”). In addition, the Company
has granted to the Initial Purchaser an option to purchase up to an additional
$15,000,000 in aggregate principal amount of its 4.25% Convertible Senior Notes
due 2018 (the “Optional Notes” and, together with the Firm Notes, the “Notes”),
as provided in Section 2.

 

The Notes will be convertible on the terms, and subject to the conditions, set
forth in the indenture (the “Indenture”) to be entered into between the Company
and Wells Fargo Bank NA, as trustee (the “Trustee”), on the Closing Date (as
defined herein). This Agreement, the Indenture and the Notes are referred to
herein collectively as the “Operative Documents.” As used herein, “Conversion
Shares” means the fully paid, nonassessable shares of common stock, par value
$.001 per share, of the Company (the “Common Stock”) to be received by the
holders of the Notes upon conversion of the Notes pursuant to the terms of the
Notes and the Indenture. The Notes will be convertible initially at a conversion
rate of 114.3674 shares of Common Stock per $1,000 principal amount of the
Notes, on the terms, and subject to the conditions, set forth in the Indenture
(the “Conversion Rate”).

 

The Notes will be offered and sold to the Initial Purchaser without being
registered under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder (the “Securities Act”), in reliance upon an exemption therefrom.

 

The Company understands that the Initial Purchaser proposes to make an offering
of the Notes on the terms and in the manner set forth herein and in the
Disclosure Package (as defined below), including the Preliminary Offering
Memorandum (as defined below), and the Final Offering Memorandum (as defined
below) and agrees that the Initial Purchaser may resell, subject to the
conditions set forth herein, all or a portion of the Notes to purchasers (the
“Subsequent Purchasers”) at any time after the date of this Agreement.

 

1

 

 

The Company has prepared an offering memorandum, dated the date hereof, setting
forth information concerning the Company, the Notes and the Common Stock, in
form and substance reasonably satisfactory to the Initial Purchaser. As used in
this Agreement, “Offering Memorandum” means, collectively, the Preliminary
Offering Memorandum dated as of July 17, 2013 (the “Preliminary Offering
Memorandum”) and the offering memorandum dated the date hereof (the “Final
Offering Memorandum”), each as then amended or supplemented by the Company. As
used herein, each of the terms “Disclosure Package”, “Offering Memorandum”,
“Preliminary Offering Memorandum” and “Final Offering Memorandum” shall include
in each case the documents incorporated or deemed to be incorporated by
reference therein.

 

The Company hereby confirms its agreements with the Initial Purchaser as
follows:

 

Section 1. Representations, Warranties and Covenants of the Company.

 

The Company hereby represents and warrants to, and covenants with, the Initial
Purchaser as follows:

 

(a) No Registration. Assuming the accuracy of the representations and warranties
of the Initial Purchaser contained in Section 6 and their compliance with the
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Notes to the Initial Purchaser, the offer, resale and
delivery of the Notes by the Initial Purchaser and the conversion of the Notes
into Conversion Shares, in each case in the manner contemplated by this
Agreement, the Indenture, the Disclosure Package and the Offering Memorandum, to
register the Notes or the Conversion Shares under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939.

 

(b) No Integration. None of the Company or any of its subsidiaries has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any “security” (as defined in the Securities
Act) that is or will be integrated with the sale of the Notes or the Conversion
Shares in a manner that would require registration under the Securities Act of
the Notes or the Conversion Shares.

 

(c) Rule 144A. The Notes are eligible for resale pursuant to Rule 144A under the
Securities Act and no securities of the same class (within the meaning of Rule
144A(d)(3) under the Securities Act) as the Notes are listed or will be listed
at the Closing Date on any national securities exchange registered under Section
6 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or
quoted on an automated inter-dealer quotation system.

 

(d) Exclusive Agreement. Since November 10, 2009, the Company has not paid or
agreed to pay to any person any compensation for soliciting another person to
purchase any securities of the Company (except as contemplated in this
Agreement).

 

(e) Offering Memoranda. The Company hereby confirms that it has authorized the
use of the Disclosure Package, including the Preliminary Offering Memorandum,
and the Final Offering Memorandum in connection with the offer and sale of the
Notes by the Initial Purchaser. Each document, if any, filed or to be filed
pursuant to the Exchange Act and incorporated by reference in the Disclosure
Package or the Final Offering Memorandum complied when it was filed, or will
comply when it is filed, as the case may be, in all material respects with the
Exchange Act and the rules and regulations of the Commission thereunder. The
Preliminary Offering Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the date of this Agreement, the Closing Date
and on any Subsequent Closing Date, the Final Offering Memorandum did not and
will not (and any amendment or supplement thereto, at the date thereof, at the
Closing Date and on any Subsequent Closing Date, will not) contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty as to information contained in or omitted from the
Preliminary Offering Memorandum or the Final Offering Memorandum in reliance
upon and in conformity with written information furnished to the Company by the
Initial Purchaser expressly for use therein, it being understood and agreed that
the only such information furnished by the Initial Purchaser consists of the
information described as such in Section 8 hereof.

 

2

 

  

(f) Disclosure Package. The term “Disclosure Package” shall mean (i) the
Preliminary Offering Memorandum, as amended or supplemented at the Applicable
Time, (ii) the Final Term Sheet (as defined herein) and (iii) any other writings
that the parties expressly agree in writing to treat as part of the Disclosure
Package (“Issuer Written Information”). As of 6:00 p.m., New York time, on the
date of execution and delivery of this Agreement (the “Applicable Time”), the
Disclosure Package did not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The preceding sentence does not apply to statements in or omissions
from the Disclosure Package based upon and in conformity with written
information furnished to the Company by the Initial Purchaser for use therein,
it being understood and agreed that the only such information furnished by the
Initial Purchaser consists of the information described as such in Section 8
hereof. The Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of,
Rule 144A.  The Company has not distributed and will not distribute, prior to
the later of the Closing Date and the completion of the Initial Purchaser’s
distribution of the Notes, any offering material in connection with the offering
and sale of the Notes other than the Disclosure Package and the Final Offering
Memorandum.

 

(g) Statements in Offering Memorandum. The statements in the Disclosure Package
and the Final Offering Memorandum under the headings “Certain United States
Income Tax Considerations” and “Description of Capital Stock” insofar as such
statements summarize legal matters, agreements, documents or proceedings
discussed therein, are accurate and fair summaries of such legal matters,
agreements, documents or proceedings.

 

(h) Offering Materials Furnished to Initial Purchaser. The Company has delivered
to the Initial Purchaser copies of the materials contained in the Disclosure
Package and the Final Offering Memorandum, each as amended or supplemented, in
such quantities and at such places as the Initial Purchaser has reasonably
requested.

 

(i) Authorization of the Purchase Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.

 

(j) Authorization of the Indenture. The Indenture has been duly authorized by
the Company; on the Closing Date, the Indenture will have been duly executed and
delivered by the Company and, assuming due authorization, execution and delivery
thereof by the Trustee, will constitute a legally valid and binding agreement of
the Company enforceable against the Company in accordance with its terms, except
as enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles; and the Indenture
conforms in all material respects to the description thereof contained in the
Disclosure Package and the Final Offering Memorandum.

 

3

 

  

(k) Authorization of the Notes. The Notes have been duly authorized by the
Company; when the Notes are executed, authenticated and issued in accordance
with the terms of the Indenture and delivered to and paid for by the Initial
Purchaser pursuant to this Agreement on the respective Closing Date (assuming
due authentication of the Notes by the Trustee), such Notes will constitute
legally valid and binding obligations of the Company, entitled to the benefits
of the Indenture and enforceable against the Company in accordance with their
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles; and the
Notes will conform in all material respects to the description thereof contained
in the Disclosure Package and the Final Offering Memorandum.

 

(l) Authorization of the Conversion Shares. The Conversion Shares have been duly
authorized and reserved and, when issued upon conversion of the Notes in
accordance with the terms of the Notes and the Indenture, will be validly
issued, fully paid and nonassessable, and the issuance of such shares will not
be subject to any preemptive or similar rights.

 

(m) No Material Adverse Change. Except as otherwise disclosed in the Disclosure
Package and the Final Offering Memorandum (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement), subsequent to the
respective dates as of which information is given in the Disclosure Package:
(i) there has been no material adverse change, or any development that could
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, properties, operations or
prospects, whether or not arising from transactions in the ordinary course of
business, of the Company and its subsidiaries, considered as one entity (any
such change is called a “Material Adverse Change”); (ii) the Company and its
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, nor entered into any material
transaction or agreement; and (iii) there has been no dividend or distribution
of any kind declared, paid or made by the Company or, except for dividends paid
to the Company or other subsidiaries, any of its subsidiaries on any class of
capital stock or repurchase or redemption by the Company or any of its
subsidiaries of any class of capital stock.

 

(n) Independent Accountants. BDO Seidman, LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules included as a part
of or incorporated by reference in the Disclosure Package and the Final Offering
Memorandum, are independent registered public accountants with respect to the
Company as required by the Securities Act and the Exchange Act and the
applicable published rules and regulations thereunder.

 

4

 

 

(o) Preparation of the Financial Statements. The financial statements and the
supporting schedules included or incorporated by reference in the Disclosure
Package and the Final Offering Memorandum present fairly the consolidated
financial position of the Company and its consolidated subsidiaries as of and at
the dates indicated and the results of their operations and cash flows for the
periods specified. Such financial statements and supporting schedules comply as
to form with the applicable accounting requirements of Regulation S-X and have
been prepared in conformity with generally accepted accounting principles as
applied in the United States (“GAAP”) applied on a consistent basis throughout
the periods involved, except as may be expressly stated in the related notes
thereto. The financial data set forth in the Disclosure Package, the Final
Offering Memorandum under the captions “Summary—Recent Developments” and
“Capitalization” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained in the
Disclosure Package and the Final Offering Memorandum. The Company’s ratios of
earnings to fixed charges set forth in the Disclosure Package and the Final
Offering Memorandum have been calculated in compliance with Item 503(d) of
Regulation S-K under the Securities Act. The interactive data in eXtensible
Business Reporting Language incorporated by reference in the Disclosure Package
and the Final Offering Memorandum fairly presents the information called for in
all material respects and has been prepared in all material respects in
accordance with the Commission’s rules and guidelines applicable thereto. In
addition, the information included in the Disclosure Package and the Final
Offering Memorandum under the heading “Summary—Recent Developments—Revised 2013
Guidance” was determined by the Company with a reasonable basis and in good
faith.

 

(p) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation and has corporate power and authority to own or lease, as the
case may be, and operate its properties and to conduct its business as described
in the Disclosure Package and the Final Offering Memorandum and, in the case of
the Company, to enter into and perform its obligations under this Agreement. The
Company and each of its subsidiaries is duly qualified as a foreign corporation
to transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a material adverse effect on the condition, financial
or otherwise, or on the earnings, business, properties, operations or prospects,
whether or not arising from transactions in the ordinary course of business, of
the Company and its subsidiaries, considered as one entity (a “Material Adverse
Effect”). All of the issued and outstanding shares of capital stock of each
subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim. Other than a 5% ownership interest in DreamPlay, LLC, the Company does
not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit 21 to the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2012.

 

(q) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Disclosure
Package and the Final Offering Memorandum under the caption “Capitalization”
(other than for subsequent issuances, if any, pursuant to employee benefit plans
described in the Disclosure Package and the Final Offering Memorandum or upon
exercise of outstanding options described in the Disclosure Package and the
Final Offering Memorandum, as the case may be). The Common Stock (including the
Conversion Shares) conforms in all material respects to the description thereof
contained in the Disclosure Package and the Final Offering Memorandum. All of
the issued and outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable and have been issued in
compliance with federal and state securities laws. None of the outstanding
shares of Common Stock were issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company. There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries other than those
accurately described in the Disclosure Package and the Final Offering
Memorandum. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options or other rights granted thereunder,
set forth or incorporated by reference in the Disclosure Package and the Final
Offering Memorandum accurately and fairly presents and summarizes such plans,
arrangements, options and rights.

 

5

 

  

(r) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation or in default (or, with the giving of notice or lapse of time, would
be in default) (“Default”) under its charter or by-laws, (ii) in Default under
any indenture, mortgage, loan or credit agreement, deed of trust, note,
contract, franchise, lease or other agreement, obligation, condition, covenant
or instrument to which the Company or such subsidiary is a party or by which it
may be bound (including, without limitation, the Company’s 4.50% Convertible
Senior Notes due 2014 or the related indenture), or to which any of the property
or assets of the Company or any of its subsidiaries is subject (each, an
“Existing Instrument”) or (iii) in violation of any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, except with respect to clause (ii) or (iii) only, for such Defaults
as would not, individually or in the aggregate, have a Material Adverse Effect.

 

The Company’s execution, delivery and performance of the Operative Documents and
consummation of the transactions contemplated thereby, by the Disclosure Package
and by the Final Offering Memorandum (i) have been duly authorized by all
necessary corporate action of the Company and will not result in any Default
under the charter or by-laws of the Company or any subsidiary, (ii) will not
conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument and (iii) will not result in any
violation of any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties.

 

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency is
required for the Company’s execution, delivery and performance of the Operative
Documents and consummation of the transactions contemplated thereby, by the
Disclosure Package and by the Final Offering Memorandum, except such as have
been obtained or made by the Company and are in full force and effect under the
Securities Act, applicable state securities or blue sky laws and from the
Financial Industry Regulatory Authority (“FINRA”). As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

 

6

 

  

(s) No Stamp or Transfer Taxes. There are no stamp or other issuance or transfer
taxes or duties or other similar fees or charges under federal law or the laws
of any state, or any political subdivision thereof, or any other U.S. or
non-U.S. governmental authority required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale by the Company
of the Notes or upon the issuance of Common Stock upon the conversion thereof.

 

(t) No Material Actions or Proceedings. Except as otherwise disclosed in the
Disclosure Package and the Final Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s knowledge, threatened against or affecting the Company or any of its
subsidiaries, (i) which has as the subject thereof the Company, any officer or
director of, or property owned or leased by, the Company or any of its
subsidiaries or (ii) relating to environmental or discrimination matters, where
in either such case, (A) there is a reasonable possibility that such action,
suit or proceeding might be determined adversely to the Company or such
subsidiary, or any officer or director of, or property owned or leased by, the
Company or any of its subsidiaries and (B) any such action, suit or proceeding,
if so determined adversely, would reasonably be expected to have a Material
Adverse Effect or adversely affect the consummation of the transactions
contemplated by this Agreement.

 

(u) Labor Matters. No labor problem or dispute with the employees of the Company
or any of its subsidiaries exists or is threatened or imminent, and the Company
is not aware of any existing, threatened or imminent labor disturbance by the
employees of any of its or its subsidiaries’ principal suppliers, contractors or
customers, that could have a Material Adverse Effect.

 

(v) Intellectual Property Rights. Except as otherwise disclosed in the
Disclosure Package and the Final Offering Memorandum, the Company and its
subsidiaries own, possess, license or have other rights to use, on reasonable
terms, all patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, know-how and other intellectual property (collectively, the
“Intellectual Property”) necessary for the conduct of the Company’s business as
now conducted or as proposed in the Disclosure Package and the Final Offering
Memorandum to be conducted. Except as set forth in the Disclosure Package and
the Final Offering Memorandum, (i) no party has been granted an exclusive
license to use any portion of such Intellectual Property owned by the Company;
(ii) to the Company’s knowledge, there is no material infringement by third
parties of any such Intellectual Property owned by or exclusively licensed to
the Company; (iii) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
rights in or to any material Intellectual Property, and the Company is unaware
of any facts that would form a reasonable basis for any such claim; (iv) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property, and the Company is unaware of any facts that would form a
reasonable basis for any such claim; and (v) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company’s business as now conducted infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
others, and the Company is unaware of any other fact that would form a
reasonable basis for any such claim.

 

7

 

  

(w) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current licenses, certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, and neither the Company nor
any subsidiary has received any notice of proceedings relating to the revocation
or modification of, or non-compliance with, any such license, certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, could have a Material Adverse Effect.

 

(x) Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 1(o) above, in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
claims and other defects, except such as do not materially and adversely affect
the value of such property and do not materially interfere with the use made or
proposed to be made of such property by the Company or such subsidiary. The real
property, improvements, equipment and personal property held under lease by the
Company or any subsidiary are held under valid and enforceable leases, with such
exceptions as are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such subsidiary.

 

(y) Tax Law Compliance. The Company and its consolidated subsidiaries have filed
all necessary federal, state, local and foreign income and franchise tax returns
in a timely manner and have paid all taxes required to be paid by any of them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them, except for any taxes, assessments, fines or
penalties as may be being contested in good faith and by appropriate
proceedings. The Company has made appropriate provisions in the financial
statements referred to in Section 1(o) above in respect of all federal, state,
local and foreign income and franchise taxes for all current or prior periods as
to which the tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined.

 

(z) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended, and
the rules and regulations promulgated thereunder (the “Investment Company Act”).
The Company is not, and after receipt of payment for the Notes and the
application of the proceeds thereof as contemplated under the caption “Use of
Proceeds” in the Disclosure Package and the Final Offering Memorandum will not
be, an “investment company” within the meaning of the Investment Company Act and
will conduct its business in a manner so that it will not become subject to the
Investment Company Act.

 

(aa) Compliance with Reporting Requirements. The Company is subject to and in
full compliance with the reporting requirements of Section 13 or Section 15(d)
of the Exchange Act.

 

8

 

 

(bb) Insurance. The Company and its subsidiaries are insured by recognized,
financially sound and reputable institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed reasonable
and customary for their businesses including, but not limited to, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction, acts of terrorism or vandalism
and earthquakes. All policies of insurance and fidelity or surety bonds insuring
the Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; and there are no claims by the Company or
any of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and neither the Company nor any such subsidiary has been refused
any insurance coverage sought or applied for. The Company has no reason to
believe that it or any subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not have a Material
Adverse Effect.

 

(cc) No Restriction on Dividends or other Distributions. No subsidiary of the
Company is currently prohibited, directly or indirectly, from paying any
dividends or other distributions to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated by the
Disclosure Package and the Final Offering Memorandum.

 

(dd) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Notes. The Company acknowledges that the Initial Purchaser may engage in passive
market making transactions in the Common Stock on the Nasdaq Global Select
Market in accordance with Regulation M under the Exchange Act.

 

(ee) Related Party Transactions. There are no material business relationships or
related-party transactions involving the Company or any subsidiary or any other
person that have not been described in the Disclosure Package or the Final
Offering Memorandum.

 

(ff) No General Solicitation. None of the Company or any of its affiliates (as
defined in Rule 501(b) of Regulation D under the Securities Act (“Regulation
D”)), has, directly or through an agent, engaged in any form of general
solicitation or general advertising in connection with the offering of the Notes
or the Conversion Shares (as those terms are used in Regulation D) under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act; the Company has not entered into any
contractual arrangement with respect to the distribution of the Notes or the
Conversion Shares except for this Agreement, and the Company will not enter into
any such arrangement.

 

(gg) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee or affiliate of the Company or any of its subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA, including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

 

9

 

  

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

(hh) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.

 

(ii) No Conflict with OFAC Laws. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
sanctions administered or enforced by the United States Government, including,
without limitation, the Office of Foreign Assets Control of the U.S. Treasury
Department, the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority (collectively, the
“Sanctions”); and the Company will not directly or indirectly use the proceeds
of the offering, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person or entity, for the
purpose of financing the activities of any person currently subject to any
Sanctions. Furthermore, neither the Company nor any of its subsidiaries is
located, organized or resident in a country or territory that is the subject of
Sanctions.

 

(jj) ERISA Compliance. None of the following events has occurred or exists: (i)
a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan, determined without regard to
any waiver of such obligations or extension of any amortization period; (ii) an
audit or, to the Company’s knowledge, investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by the
Company or any of its subsidiaries that could have a Material Adverse Effect;
(iii) any breach of any contractual obligation, or any violation of law or
applicable qualification standards, with respect to the employment or
compensation of employees by the Company or any of its subsidiaries that could
have a Material Adverse Effect. None of the following events has occurred or is
reasonably likely to occur: (i) a material increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of the
Company and its subsidiaries compared to the amount of such contributions made
in the Company and its subsidiaries’ most recently completed fiscal year; (ii) a
material increase in the Company and its subsidiaries’ “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) compared to the amount of such obligations
in the Company and its subsidiaries’ most recently completed fiscal year; (iii)
any event or condition giving rise to a liability under Title IV of ERISA that
could have a Material Adverse Effect; or (iv) the filing of a claim by one or
more employees or former employees of the Company or any of its subsidiaries
related to its or their employment that could have a Material Adverse Effect.
For purposes of this paragraph, the term “Plan” means a plan (within the meaning
of Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which the
Company or any of its subsidiaries may have any liability.

 

10

 

  

(kk) Brokers. There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any transactions contemplated by this Agreement.

 

(ll) Sarbanes-Oxley Compliance. There is and has been no failure on the part of
the Company and any of the Company’s directors or officers, in their capacities
as such, to comply with any provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith (the “Sarbanes-Oxley
Act”), including Section 402 related to loans and Sections 302 and 906 related
to certifications.

 

(mm) Internal Controls and Procedures. The Company maintains (i) effective
internal control over financial reporting as defined in Rule 13a-15 of the
Securities Exchange Act of 1934, as amended (“the Exchange Act”), and (ii) a
system of internal accounting controls sufficient to provide reasonable
assurance that (A) transactions are executed in accordance with management’s
general or specific authorizations; (B) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (C) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(nn) No Material Weakness in Internal Controls. Except as disclosed in the
Disclosure Package and the Final Offering Memorandum, since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

(oo) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15 of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

 

11

 

  

(pp) Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”), (i) each Stock Option designated by
the Company or the relevant subsidiary of the Company at the time of grant as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), so qualifies, (ii) each grant of a Stock Option was
duly authorized no later than the date on which the grant of such Stock Option
was by its terms to be effective (the “Grant Date”) by all necessary corporate
action, including, as applicable, approval by the board of directors of the
Company or the relevant subsidiary of the Company (or a duly constituted and
authorized committee thereof) and any required stockholder approval by the
necessary number of votes or written consents, and the award agreement governing
such grant (if any) was duly executed and delivered by each party thereto, (iii)
each such grant was made in accordance with the terms of the Company Stock
Plans, the Exchange Act and all other applicable laws and regulatory rules or
requirements, including the Nasdaq Marketplace Rules and any other exchange on
which the securities of the Company or the relevant subsidiary of the Company
are traded, (iv) the per share exercise price of each Stock Option was equal to
or greater than the fair market value of a share of Common Stock on the
applicable Grant Date and (v) each such grant was properly accounted for in
accordance with GAAP in the consolidated financial statements (including the
related notes) of the Company and disclosed in the Company’s filings with the
Commission in accordance with the Exchange Act and all other applicable laws.
Neither the Company nor any of its subsidiaries has knowingly granted, and there
is no and has been no policy or practice of the Company or any of its
subsidiaries of granting, Stock Options prior to, or otherwise coordinating the
grant of Stock Options with, the release or other public announcement of
material information regarding the Company or its subsidiaries or their results
of operations or prospects.

 

(qq) Lending Relationship. Except as disclosed in the Disclosure Package and the
Final Offering Memorandum, the Company (i) does not have any material lending or
other relationship with any bank or lending affiliate of the Initial Purchaser
and (ii) does not intend to use any of the proceeds from the sale of the Notes
hereunder to repay any outstanding debt owed to any affiliate of the Initial
Purchaser.

 

(rr) Environmental Laws. Except as described in the General Disclosure Package
and the Final Offering Memorandum or would not, singly or in the aggregate,
result in a Material Adverse Effect, (A) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (C) there are no pending or threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any of its
subsidiaries and (D) there are no events or circumstances that would reasonably
be expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or Governmental Entity, against
or affecting the Company or any of its subsidiaries relating to Hazardous
Materials or any Environmental Laws.

 

12

 

  

(ss) Statistical and Market-Related Data. Any statistical and market-related
data included in the General Disclosure Package or the Final Offering Memorandum
are based on or derived from sources that the Company believes, after reasonable
inquiry, to be reliable and accurate and, to the extent required, the Company
has obtained the written consent to the use of such data from such sources.

 

Any certificate signed by an officer of the Company and delivered to the Initial
Purchaser or to counsel for the Initial Purchaser shall be deemed to be a
representation and warranty by the Company to the Initial Purchaser as to the
matters set forth therein.

 

Section 2. Purchase, Sale and Delivery of the Notes

 

(a) The Firm Notes. The Company agrees to issue and sell to the Initial
Purchaser the Firm Notes upon the terms herein set forth. On the basis of the
representations, warranties and agreements herein contained, and upon the terms
but subject to the conditions herein set forth, the Initial Purchaser agrees to
purchase from the Company $100,000,000 aggregate principal amount of Firm Notes.
The purchase price per Firm Note to be paid by the Initial Purchaser to the
Company shall be 96% of the aggregate principal amount thereof.

 

(b) The Closing Date. Delivery of the Firm Notes to be purchased by the Initial
Purchaser and payment therefor shall be made at the offices of Alston & Bird
LLP, 333 South Hope Street, 16th Floor, Los Angeles, California 90071  (or such
other place as may be agreed to by the Company and MLPFS) at 9:00 a.m., New York
time, on July 24, 2013, or such other time and date not later than 1:30 p.m.,
New York time, July 24, 2013 as MLPFS shall designate by notice to the Company
(the time and date of such closing are called the “Closing Date”).

 

(c) The Optional Notes; any Subsequent Closing Date. In addition, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms but subject to the conditions herein set forth, the Company hereby grants
an option to the Initial Purchaser to purchase up to an $15,000,000 aggregate
principal amount of Optional Notes from the Company at the same price as the
purchase price per Firm Note to be paid by the Initial Purchaser for the Firm
Notes. The option granted hereunder may be exercised at any time and from time
to time upon notice by MLPFS to the Company, which notice may be given at any
time within 30 days from the date of this Agreement. Such notice shall set forth
(i) the amount (which shall be an integral multiple of $1,000 in aggregate
principal amount) of Optional Notes as to which the Initial Purchaser are
exercising the option, (ii) the names and denominations in which the Optional
Notes are to be registered and (iii) the time, date and place at which such
Optional Notes will be delivered (which time and date may be simultaneous with,
but not earlier than, the Closing Date; and in such case the term “Closing Date”
shall refer to the time and date of delivery of the Firm Notes and the Optional
Notes). Each time and date of delivery, if subsequent to the Closing Date, is
called a “Subsequent Closing Date” and shall be determined by MLPFS and shall
not be earlier than the Closing Date nor later than 10 business days after
delivery of such notice of exercise.

 

13

 

  

(d) Payment for the Notes. Payment for the Notes shall be made at the Closing
Date (and, if applicable, at any Subsequent Closing Date) by wire transfer of
immediately available funds to the order of the Company.

 

(e) Delivery of the Notes. The Company shall deliver, or cause to be delivered,
to the Initial Purchaser the Firm Notes at the Closing Date, against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The Company shall also deliver, or cause
to be delivered, to the Initial Purchaser the Optional Notes the Initial
Purchaser has agreed to purchase at the Closing Date or any Subsequent Closing
Date, as the case may be, against the irrevocable release of a wire transfer of
immediately available funds for the amount of the purchase price therefor.
Delivery of the Firm Notes and the Optional Notes shall be made through the
facilities of The Depository Trust Company unless MLPFS shall otherwise
instruct. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchaser.

 

Section 3. Covenants of the Company

 

The Company covenants and agrees with the Initial Purchaser as follows:

 

(a) Preparation of Offering Memorandum; MLPFS’s Review of Proposed Amendments
and Supplements. As promptly as practicable following the Applicable Time and in
any event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchaser the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. During
such period beginning on the date hereof and ending on the date of the
completion of the resale of the Notes by the Initial Purchaser (as notified by
the Initial Purchaser to the Company), prior to amending or supplementing the
Disclosure Package or the Final Offering Memorandum, the Company shall furnish
to MLPFS for review a copy of each such proposed amendment or supplement, and
the Company shall not print, use or distribute such proposed amendment or
supplement to which MLPFS reasonably objects.

 

(b) Amendments and Supplements to the Offering Memorandum and Other Securities
Act Matters. If, at any time prior to the completion of the resale of the Notes
by the Initial Purchaser (as notified by the Initial Purchaser to the Company),
any event or development shall occur or condition exist as a result of which it
is necessary to amend or supplement the Disclosure Package or the Final Offering
Memorandum in order that the Disclosure Package or the Final Offering Memorandum
will not include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made or then prevailing, as the case may
be, not misleading, or if in the opinion of MLPFS or counsel for the Initial
Purchaser it is otherwise necessary to amend or supplement the Disclosure
Package or the Final Offering Memorandum to comply with law, the Company shall
promptly notify the Initial Purchaser and prepare, subject to Section 3(a)
hereof, such amendment or supplement as may be necessary to correct such untrue
statement or omission.

 

(c) Copies of Disclosure Package and the Offering Memorandum. The Company agrees
to furnish to the Initial Purchaser, without charge, until the earlier of nine
months after the date hereof or the completion of the resale of the Notes by the
Initial Purchaser (as notified by the Initial Purchaser to the Company) as many
copies of the materials contained in the Disclosure Package and the Final
Offering Memorandum and any amendments and supplements thereto as the Initial
Purchaser may reasonably request.

 

14

 

  

(d) Blue Sky Compliance. The Company shall cooperate with the Initial Purchaser
and counsel for the Initial Purchaser, as the Initial Purchaser may reasonably
request from time to time, to qualify or register the Notes for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or Canadian provincial securities laws or other foreign laws of those
jurisdictions designated by the Initial Purchaser, shall comply with such laws
and shall continue such qualifications, registrations and exemptions in effect
so long as required for the distribution of the Notes. The Company shall not be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation, other than those arising out of the offering or sale of the Notes
in any jurisdiction where it is not now so subject. The Company will advise the
Initial Purchaser promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Notes for offering, sale
or trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.

 

(e) Rule 144A Information. Prior to the completion of the resale of the Notes by
the Initial Purchaser with the Subsequent Purchasers, the Company shall file, on
a timely basis, with the Commission all reports and documents required to be
filed under Section 13 or 15 of the Exchange Act. For so long as any of the
Notes are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company shall provide to any holder of the Notes or to any
prospective purchaser of the Notes designated by any holder, upon request of
such holder or prospective purchaser, information required to be provided by
Rule 144A(d)(4) of the Securities Act if, at the time of such request, the
Company is not subject to the reporting requirements under Section 13 or 15(d)
of the Exchange Act.

 

(f) Compliance with Securities Law. The Company will comply with all applicable
securities and other laws, rules and regulations, including, without limitation,
the Sarbanes-Oxley Act, and use its best efforts to cause the Company’s
directors and officers, in their capacities as such, to comply with such laws,
rules and regulations, including, without limitation, the provisions of the
Sarbanes-Oxley Act.

 

(g) Legends. Each of the Notes will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the Disclosure Package and the Final
Offering Memorandum for the time period and upon the other terms stated therein.

 

(h) Written Information Concerning the Offering. Without the prior written
consent of MLPFS, the Company will not give to any prospective purchaser of the
Notes or any other person not in its employ any written information concerning
the offering of the Notes other than the Disclosure Package, the Final Offering
Memorandum or any other offering materials prepared by or with the prior consent
of the Initial Purchaser.

 

(i) No General Solicitation. The Company will not, and will cause its
subsidiaries not to, solicit any offer to buy or offer to sell the Notes by
means of any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.

 

15

 

  

(j) No Integration. The Company will not, and will cause its subsidiaries not
to, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any “security” (as defined in the Securities Act) in a transaction
that could be integrated with the sale of the Notes in a manner that would
require the registration under the Securities Act of the Notes.

 

(k) No Directed Selling Efforts. None of the Company, its Affiliates, or any
person acting on its or their behalf will engage in any directed selling efforts
with respect to the Notes, and each of them will comply with the offering
restrictions requirement of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.

 

(l) Information to Publishers. Any information provided by the Company to
publishers of publicly available databases about the terms of the Notes and the
Indenture shall include a statement that the Notes have not been registered
under the Securities Act and are subject to restrictions under Rule 144A of the
Securities Act and Regulation S.

 

(m) DTC. The Company will cooperate with the Initial Purchaser and use its best
efforts to permit the Notes to be eligible for clearance and settlement through
The Depository Trust Company.

 

(n) Rule 144 Tolling. During the period of six months after the last Closing
Date, the Company will not, and will not permit any of its “affiliates” (as
defined in Rule 144 under the Securities Act) to, resell any of the Notes that
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.

 

(o) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Notes sold by it in the manner described under the caption “Use of Proceeds”
in the Disclosure Package and the Final Offering Memorandum.

 

(p) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Common Stock.

 

(q) Available Conversion Shares. The Company will reserve and keep available at
all times, free of pre-emptive rights, the full number of Conversion Shares.

 

(r) Conversion Rate. Between the date hereof and the Closing Date, the Company
will not do or authorize any act or thing that would result in an adjustment of
the Conversion Rate.

 

(s) Company to Provide Interim Financial Statements and Other Information. Prior
to the Closing Date, the Company will furnish to the Initial Purchaser, as soon
as they have been prepared by or are available to the Company, a copy of any
unaudited interim financial statements of the Company for any period subsequent
to the period covered by the most recent financial statements appearing in the
Disclosure Package and the Final Offering Memorandum.

 

16

 

 

(t) Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the 90th day following the date of
the Final Offering Memorandum (the “Lock-Up Period”), the Company will not,
without the prior written consent of MLPFS (which consent may be withheld at the
sole discretion of MLPFS), directly or indirectly, sell, offer, contract to sell
or grant any option to buy, pledge, transfer or establish an open “put
equivalent position” or liquidate or decrease a “call equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose
of or transfer (or enter into any transaction that is designed to, or might
reasonably be expected to, result in the disposition of), or announce the
offering of, or file any registration statement under the Securities Act in
respect of, any shares of Common Stock, options or warrants to acquire shares of
the Common Stock or securities exchangeable or exercisable for or convertible
into shares of Common Stock (in each case other than as contemplated by this
Agreement with respect to the Notes); provided, however, that the Company (i)
may issue shares of its Common Stock upon exercise of options pursuant to any
stock option, stock bonus or other stock plan or arrangement existing and in
effect on the date hereof and described in the Disclosure Package and (ii) grant
options to purchase its Common Stock or issue restricted shares of its Common
Stock pursuant to any stock option, stock bonus or other stock plan or
arrangement existing and in effect on the date hereof and described in the
Disclosure Package, provided that such newly granted option or restricted shares
shall not vest within the Lock-Up Period.

 

(u) Future Reports to Stockholders. The Company will make available to its
stockholders as soon as practicable after the end of each fiscal year an annual
report (including a balance sheet and statements of income, stockholders' equity
and cash flows of the Company and its consolidated subsidiaries certified by
independent public accountants) and, as soon as practicable after the end of
each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the date of the Final Offering Memorandum), to make
available to its stockholders consolidated summary financial information of the
Company and its subsidiaries for such quarter in reasonable detail.

 

(v) Future Reports to the Initial Purchaser. To the extent not otherwise
publicly available, during the period of five years hereafter, the Company will
furnish to the Initial Purchaser at One Bryant Park, New York, NY 10036: (i) as
soon as practicable after the end of each fiscal year, copies of the Annual
Report of the Company containing the balance sheet of the Company as of the
close of such fiscal year and statements of income, stockholders’ equity and
cash flows for the year then ended and the opinion thereon of the Company’s
independent public or certified public accountants; (ii) as soon as practicable
after the filing thereof, copies of each proxy statement, Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report
filed by the Company with the Commission, FINRA or any securities exchange; and
(iii) as soon as available, copies of any report or communication of the Company
mailed generally to holders of its capital stock.

 

(w) Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Notes in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

 

(x) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Notes.

 

17

 

 

(y) New Lock-Up Agreements. The Company will enforce all agreements between the
Company and any of its security holders to be entered into pursuant to this
agreement that prohibit the sale, transfer, assignment, pledge or hypothecation
of any of the Company’s securities. In addition, the Company will direct the
transfer agent to place stop transfer restrictions upon any such securities of
the Company that are bound by such “lock-up” agreements for the duration of the
periods contemplated in such agreements.

 

(z) DTC. The Company will cooperate with the Initial Purchaser and use its best
efforts to permit the Notes to be eligible for clearance and settlement through
The Depository Trust Company.

 

(aa) Final Term Sheet. The Company will prepare a final term sheet, containing
solely a description of the Notes and the offering thereof, in the form approved
by you and attached as Schedule A hereto (the “Final Term Sheet”).

 

(bb) Listing. The Company will use its best efforts to maintain the listing of
the Conversion Shares on the Nasdaq Global Select Market.

 

Section 4. Payment of Expenses

 

The Company agrees to pay the following costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby: (i) all expenses incident to the
issuance and delivery of the Notes (including all printing and engraving costs),
(ii) all fees and expenses of the Trustee under the Indenture incident to the
performance by the Trustee of its obligations thereunder, (iii) all necessary
issue, transfer and other stamp taxes in connection with the issuance and sale
of the Notes to the Initial Purchaser, (iv) all fees and expenses of the
Company’s counsel, independent public or certified public accountants and other
advisors, (v) all costs and expenses incurred in connection with the
preparation, printing, shipping and distribution of the materials contained in
the Disclosure Package, including the Preliminary Offering Memorandum, and the
Final Offering Memorandum, all amendments and supplements thereto and this
Agreement, (vi) all filing fees, attorneys’ fees and expenses incurred by the
Company or the Initial Purchaser in connection with qualifying or registering
(or obtaining exemptions from the qualification or registration of) all or any
part of the Notes for offer and sale under the state securities or blue sky laws
or the provincial securities laws of Canada, and, if requested by the Initial
Purchaser, preparing and printing a “Blue Sky Survey” or memorandum, and any
supplements thereto, advising the Initial Purchaser of such qualifications,
registrations and exemptions, (vii)  the expenses of the Company and the Initial
Purchaser in connection with the marketing and offering of the Notes, including
all transportation and other expenses incurred in connection with presentations
to prospective purchasers of the Notes, and (viii) the fees and expenses
associated with listing the Conversion Shares on the Nasdaq Global Select
Market. Except as provided in this Section 4, Section 7 and Section 10 hereof,
the Initial Purchaser shall pay its own expenses, including the fees and
disbursements of its counsel.

 

Section 5. Conditions of the Obligations of the Initial Purchaser

 

The obligations of the Initial Purchaser to purchase and pay for the Notes as
provided herein on the Closing Date and, with respect to the Optional Notes, any
Subsequent Closing Date, shall be subject to the accuracy of the representations
and warranties on the part of the Company set forth in Section 1 hereof as of
the date hereof and as of the Closing Date as though then made and, with respect
to the Optional Notes, as of any Subsequent Closing Date as though then made, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the timely performance by the Company of its
covenants and other obligations hereunder, and to each of the following
additional conditions:

 

18

 

  

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchaser shall
have received from BDO Seidman, LLP, independent public accountants for the
Company, a letter dated the date hereof addressed to the Initial Purchaser, the
form of which is attached as Exhibit A.

 

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date and, with respect
to the Optional Notes, any Subsequent Closing Date:

 

(i)          in the judgment of MLPFS there shall not have occurred any Material
Adverse Change;

 

(ii)         there shall not have been any change or decrease specified in the
letter or letters referred to in paragraph (a) of this Section 5 which is, in
the sole judgment of MLPFS, so material and adverse as to make it impractical or
inadvisable to proceed with the offering or delivery of the Notes as
contemplated by the Disclosure Package and the Final Offering Memorandum; and

 

(iii)        there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act.

 

(c) Opinion of Counsel for the Company. On each of the Closing Date and any
Subsequent Closing Date, the Initial Purchaser shall have received the favorable
opinion of Feder Kaszovitz LLP, counsel for the Company, dated as of such
Closing Date or Subsequent Closing Date, substantially in the form which is
attached as Exhibit B.

 

(d) Opinion of Counsel for the Initial Purchaser. On the Closing Date and any
Subsequent Closing Date, the Initial Purchaser shall have received the favorable
opinion of Alston & Bird LLP, counsel for the Initial Purchaser, dated as of
such Closing Date or Subsequent Closing Date, in form and substance satisfactory
to, and addressed to, the Initial Purchaser, with respect to the issuance and
sale of the Notes, the Disclosure Package, the Preliminary Offering Memorandum,
the Final Offering Memorandum and other related matters as the Initial Purchaser
may reasonably require, and the Company shall have furnished to such counsel
such documents as they reasonably request for the purpose of enabling them to
pass upon such matters.

 

(e) Officers’ Certificate. On the Closing Date and any Subsequent Closing Date,
the Initial Purchaser shall have received a written certificate executed by the
Chairman of the Board, Chief Executive Officer or President of the Company and
the Chief Financial Officer or Chief Accounting Officer of the Company, dated as
of such Closing Date or Subsequent Closing Date, to the effect that the signers
of such certificate have carefully examined the Disclosure Package, including
the Preliminary Offering Memorandum, and the Final Offering Memorandum, any
amendments or supplements thereto and this Agreement, to the effect set forth in
subsection (b)(iii) of this Section 5, and further to the effect that:

 

19

 

  

(i)          for the period from and after the date of this Agreement and prior
to such Closing Date or Subsequent Closing Date there has not occurred any
Material Adverse Change;

 

(ii)         the representations and warranties of the Company set forth in
Section 1 of this Agreement are true and correct on and as of such Closing Date
or Subsequent Closing Date with the same force and effect as though expressly
made on and as of such Closing Date or such Subsequent Closing Date; and

 

(iii)        the Company has complied with all the agreements hereunder and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to such Closing Date or Subsequent Closing Date.

 

(f) Bring-down Comfort Letter. On the Closing Date and any Subsequent Closing
Date, the Initial Purchaser shall have received from BDO Seidman, LLP,
independent public accountants for the Company, a letter dated such date, in
form and substance satisfactory to the Initial Purchaser, to the effect that
they reaffirm the statements made in the letter furnished by them pursuant to
subsection (a) of this Section 5, except that the specified date referred to
therein for the carrying out of procedures shall be no more than three business
days prior to such Closing Date or Subsequent Closing Date.

 

(g) Chief Financial Officer’s Certificate. On the Closing Date, the Initial
Purchaser shall have received a certificate signed by the Chief Financial
Officer of the Company certifying as to the preparation, completeness and
accuracy of certain financial and statistical data relating to the Company
included in the Disclosure Package in the form attached as Exhibit C.

 

(h) Lock-Up Agreement from Certain Securityholders of the Company. On or prior
to the date hereof, the Company shall have furnished to the Initial Purchaser an
agreement in the form of Exhibit D hereto from directors and executive officers
of the Company, and such agreement shall be in full force and effect on each of
the Closing Date and any Subsequent Closing Date.

 

(i) Listing of Conversion Shares. The Company shall have caused the Conversion
Shares to be approved for listing, subject to notice of issuance, on the Nasdaq
Global Select Market, and satisfactory evidence of such actions has been
provided to the Initial Purchaser.

 

(j) Additional Documents. On or before each of the Closing Date and any
Subsequent Closing Date, the Initial Purchaser and counsel for the Initial
Purchaser shall have received such information, documents and opinions as they
may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Notes as contemplated herein, or in order to evidence
the accuracy of any of the representations and warranties, or the satisfaction
of any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by MLPFS by notice to
the Company at any time on or prior to the Closing Date and, with respect to the
Optional Notes, at any time prior to the applicable Subsequent Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 4, Section 7, Section 8, Section 9 and Section
13 shall at all times be effective and shall survive such termination.

 

20

 

  

Section 6. Representations, Warranties and Agreements of Initial Purchaser

 

The Initial Purchaser represents and warrants that it is a “qualified
institutional buyer”, as defined in Rule 144A of the Securities Act. The Initial
Purchaser agrees with the Company that:

 

(a) it has not offered or sold, and will not offer or sell, any Notes within the
United States or to, or for the account or benefit of, U.S. persons (x) as part
of their distribution at any time or (y) otherwise until one year after the
later of the commencement of the offering of the Notes pursuant hereto and the
date of closing of the offering of the Notes pursuant hereto except:

 

(i)          to those it reasonably believes to be “qualified institutional
buyers” (as defined in Rule 144A under the Securities Act) or

 

(ii)         in accordance with Rule 903 of Regulation S;

 

(b) neither it nor any person acting on its behalf has made or will make offers
or sales of the Notes in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;

 

(c) in connection with each sale pursuant to Section 6(a)(i), it has taken or
will take reasonable steps to ensure that the purchaser of such Notes is aware
that such sale is being made in reliance on Rule 144A;

 

(d) any information provided by the Initial Purchaser to publishers of publicly
available databases about the terms of the Notes and the Indenture shall include
a statement that the Notes have not been registered under the Securities Act and
are subject to restrictions under Rule 144A under the Securities Act and
Regulation S;

 

(e) it will not engage in hedging transactions with regard to the Notes prior to
the expiration of the distribution compliance period as (defined in Regulation
S), unless in compliance with the Securities Act;

 

(f) neither it, nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Notes;

 

(g) it has not entered and will not enter into any contractual arrangement with
any distributor (within the meaning of Regulation S) with respect to the
distribution of the Notes, except with its affiliates or with the prior written
consent of the Company;

 

(h) it and they have complied and will comply with the offering restrictions
requirement of Regulation S;

 

(i) at or prior to the confirmation of sale of Notes (other than a sale of Notes
pursuant to Section 6(a)(ii) of this Agreement), it shall have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Notes from it during the distribution compliance
period (within the meaning of Regulation S) a confirmation or notice to
substantially the following effect:

 

21

 

  

“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933 (the “Securities Act”) and may not be offered or sold within the United
States or to, or for the account or benefit of, U.S. persons (i) as part of
their distribution at any time or (ii) otherwise until one year after the later
of the commencement of the offering and the date of closing of the offering,
except in either case in accordance with Regulation S or Rule 144A under the
Securities Act. Additional restrictions on the offer and sale of the Notes and
the Common Stock issuable upon conversion thereof are described in the offering
memorandum for the Notes. Terms used in this paragraph have the meanings given
to them by Regulation S.”; and

 

(j) it acknowledges that additional restrictions on the offer and sale of the
Notes and the Common Stock issuable upon conversion thereof are described in the
Disclosure Package and the Final Offering Memorandum.

 

Section 7. Reimbursement of Initial Purchaser’s Expenses

 

If this Agreement is terminated pursuant to Section 5 or Section 10(i)(A), or if
the sale to the Initial Purchaser of the Notes on the Closing Date or any
Subsequent Closing Date is not consummated because of any refusal, inability or
failure on the part of the Company to perform any agreement herein or to comply
with any provision hereof, the Company agrees to reimburse the Initial Purchaser
upon demand for all out-of-pocket expenses that shall have been reasonably
incurred by the Initial Purchaser in connection with the proposed purchase and
the offering and sale of the Notes, including but not limited to fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

 

Section 8. Indemnification

 

(a) Indemnification of the Initial Purchaser. The Company agrees to indemnify
and hold harmless the Initial Purchaser, its directors, officers, employees,
agents, and affiliates (as defined in Rule 144 under the Securities Act) against
any loss, claim, damage, liability or expense, as incurred, to which the Initial
Purchaser, director, officer, employee, agent or controlling person may become
subject, insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Final Offering Memorandum, the information
contained in the Final Term Sheet, any Issuer Written Information or any other
written information used by or on behalf of the Company in connection with the
offer or sale of the Notes (or any amendment or supplement to the foregoing), or
the omission or alleged omission therefrom of a material fact, in each case,
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and to reimburse the
Initial Purchaser, its officers, directors, employees, agents and each such
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by MLPFS) as such expenses are reasonably
incurred by such Initial Purchaser, or its officers, directors, employees,
agents or such controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action; provided, however, that the foregoing indemnity agreement
shall not apply to any loss, claim, damage, liability or expense to the extent,
but only to the extent, arising out of or based upon any untrue statement or
alleged untrue statement or omission or alleged omission based upon and in
conformity with written information furnished to the Company by the Initial
Purchaser expressly for use in the Preliminary Offering Memorandum, the Final
Offering Memorandum, the Final Term Sheet, any Issuer Written Information or any
other written information used by or on behalf of the Company in connection with
the offer or sale of the Notes (or any amendment or supplement thereto), it
being understood and agreed that the only such information furnished by the
Initial Purchaser consists of the information described as such in Section 8(b)
hereof. The indemnity agreement set forth in this Section 8(a) shall be in
addition to any liabilities that the Company may otherwise have.

 

22

 

  

(b) Indemnification of the Company, its Directors and Officers. The Initial
Purchaser agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act, against
any loss, claim, damage, liability or expense, as incurred, to which the
Company, or any such director, officer or controlling person may become subject,
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Final Offering Memorandum, the information contained in
the Final Term Sheet, any Issuer Written Information or any other written
information used by or on behalf of the Company in connection with the offer or
sale of the Notes (or any amendment or supplement thereto), or arises out of or
is based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, and only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Preliminary Offering Memorandum, the Final Offering Memorandum, the Final
Term Sheet, any Issuer Written Information or any other written information used
by or on behalf of the Company in connection with the offer or sale of the Notes
(or any amendment or supplement thereto), in reliance upon and in conformity
with written information furnished to the Company by MLPFS expressly for use
therein; and to reimburse the Company, or any such director, officer or
controlling person for any legal and other expense (including the fees and
disbursements of counsel chosen by the Company) reasonably incurred by the
Company, or any such director, officer or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The Company hereby acknowledges that the
only information that the Initial Purchaser has furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Final Offering
Memorandum, the Final Term Sheet, any Issuer Written Information or any other
written information used by or on behalf of the Company in connection with the
offer or sale of the Notes (or any amendment or supplement thereto) are the
statements set forth in Schedule B. The indemnity agreement set forth in this
Section 8(b) shall be in addition to any liabilities that the Initial Purchaser
may otherwise have.

 

23

 

 

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the failure to so notify the
indemnifying party (i) will not relieve it from liability under paragraph (a)
or (b) above unless and to the extent it did not otherwise learn of such action
and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it shall
elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (other than local counsel), reasonably approved
by the indemnifying party (or by MLPFS in the case of Section 8(b)),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

 

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
shall not be withheld unreasonably, but if settled with such consent or if there
is a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 8(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (x) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

24

 

  

Section 9. Contribution

 

If the indemnification provided for in Section 8 is for any reason unavailable
to or otherwise insufficient to hold harmless an indemnified party in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each indemnifying party shall contribute to the aggregate amount paid or payable
by such indemnified party, as incurred, as a result of any losses, claims,
damages, liabilities or expenses referred to therein (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company, on the
one hand, and the Initial Purchaser, on the other hand, from the offering of the
Notes pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company, on the one hand, and the
Initial Purchaser, on the other hand, in connection with the untrue statements
or omissions or alleged untrue statements or alleged omissions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchaser, on the other hand, in
connection with the offering of the Notes pursuant to this Agreement shall be
deemed to be in the same respective proportions as the total net proceeds from
the offering of the Notes pursuant to this Agreement (before deducting expenses)
received by the Company, and the total purchase discount received by the Initial
Purchaser bear to the aggregate initial offering price of the Notes. The
relative fault of the Company, on the one hand, and the Initial Purchaser, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Initial Purchaser, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.

 

The Company and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 9.

 

Notwithstanding the provisions of this Section 9, the Initial Purchaser shall
not be required to contribute any amount in excess of the purchase discount or
commission received by the Initial Purchaser in connection with the Notes
purchased by it hereunder. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 9, each director, officer,
employee and agent of an Initial Purchaser and each person, if any, who controls
an Initial Purchaser within the meaning of the Securities Act and the Exchange
Act shall have the same rights to contribution as such Initial Purchaser, and
each director of the Company, each officer of the Company, and each person, if
any, who controls the Company within the meaning of the Securities Act or the
Exchange Act shall have the same rights to contribution as the Company.

 

25

 

  

Section 10. Termination of this Agreement

 

Prior to the Closing Date and, with respect to the Optional Notes, any
Subsequent Closing Date, this Agreement may be terminated by MLPFS by notice
given to the Company if at any time (i) (A) trading or quotation in any of the
Company’s securities shall have been suspended or limited by the Commission or
by the Nasdaq Global Select Market, or (B) trading in securities generally on
the New York Stock Exchange or the Nasdaq Global Select Market shall have been
suspended or limited, or minimum or maximum prices shall have been generally
established by the Commission or FINRA or on either such stock exchange; (ii) a
general banking moratorium shall have been declared by federal or New York
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States has occurred; or
(iii) there shall have occurred any outbreak or escalation of national or
international hostilities or declaration of a national emergency or war by the
United States or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of MLPFS is
material and adverse and makes it impracticable or inadvisable to market the
Notes in the manner and on the terms described in the Disclosure Package and the
Final Offering Memorandum or to enforce contracts for the sale of securities.
Any termination pursuant to this Section 10 shall be without liability on the
part of (a) the Company to the Initial Purchaser, except that the Company shall
be obligated to reimburse the expenses of the Initial Purchaser pursuant to
Sections 4 and 7 hereof or (b) the Initial Purchaser to the Company.

 

Section 11. No Advisory or Fiduciary Responsibility

 

The Company acknowledges and agrees that: (i) the purchase and sale of the Notes
pursuant to this Agreement, including the determination of the offering price of
the Notes and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the Initial
Purchaser, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction the
Initial Purchaser is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary of the Company or its affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Initial Purchaser has advised or is currently advising the Company on other
matters) and the Initial Purchaser has no obligation to the Company with respect
to the offering contemplated hereby except the obligations expressly set forth
in this Agreement; (iv) the Initial Purchaser and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company and that the Initial Purchaser has no
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Initial Purchaser has not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Initial Purchaser, or any of them,
with respect to the subject matter hereof. The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that the Company
may have against the Initial Purchaser with respect to any breach or alleged
breach of agency or fiduciary duty.

 

26

 

  

Section 12. Research Analyst Independence

 

The Company acknowledges that the Initial Purchaser’s research analysts and
research departments are required to be independent from their respective
investment banking divisions and are subject to certain regulations and internal
policies, and that the Initial Purchaser’s research analysts may hold views and
make statements or investment recommendations and/or publish research reports
with respect to the Company and/or the offering that differ from the views of
their respective investment banking divisions. The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that the Company
may have against the Initial Purchaser with respect to any conflict of interest
that may arise from the fact that the views expressed by their independent
research analysts and research departments may be different from or inconsistent
with the views or advice communicated to the Company by the Initial Purchaser’s
investment banking divisions. The Company acknowledges that the Initial
Purchaser is a full service securities firm and as such from time to time,
subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in debt
or equity securities of the Company.

 

Section 13. Representations and Indemnities to Survive Delivery

 

The respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers and of the Initial Purchaser set
forth in or made pursuant to this Agreement (i) will remain operative and in
full force and effect, regardless of any (A) investigation, or statement as to
the results thereof, made by or on behalf of the Initial Purchaser, the officers
or employees of the Initial Purchaser, or any person controlling the Initial
Purchaser, the Company, the officers or employees of the Company or any person
controlling the Company, as the case may be or (B) acceptance of the Notes and
payment for them hereunder and (ii) will survive delivery of and payment for the
Notes sold hereunder and any termination of this Agreement.

 

Section 14. Notices

 

All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:

 

If to MLPFS:
Merrill Lynch, Pierce, Fenner & Smith



Incorporated 

One Bryant Park
New York, NY 10036
Facsimile: (646) 855-3793
Attention: Syndicate Department

 

27

 

 

with a copy to:
Merrill Lynch, Pierce, Fenner & Smith 

Incorporated


One Bryant Park
New York, NY 10036
Facsimile: (646) 855-3703
Attention: ECM – Legal

 

and:

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Facsimile: (404) 253-8376

Attention: Scott Ortwein 

 

If to the Company:
JAKKS Pacific, Inc.

22619 Pacific Coast Highway

Malibu, California 90265
Facsimile: (310) 317-8527
Attention: Jack Friedman

 

with a copy to:

Feder Kaszovitz LLP

845 Third Avenue

New York, New York 10022

Facsimile: (212) 888-7776

Attention: Geoff Bass

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 15. Successors and Assigns

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of (i) the Company, its directors and any person who
controls the Company within the meaning of the Securities Act or the Exchange
Act, (ii) the Initial Purchaser, the officers, directors, employees and agents
of the Initial Purchaser and each person, if any, who controls the Initial
Purchaser within the meaning of the Securities Act or the Exchange Act and (iii)
the respective successors and assigns of any of the above, all as and to the
extent provided in this Agreement, and no other person shall acquire or have any
right under or by virtue of this Agreement. The term “successors and assigns”
shall not include a purchaser of any of the Notes from the Initial Purchaser
merely because of such purchase.

 

28

 

  

Section 16. Partial Unenforceability

 

The invalidity or unenforceability of any Section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

Section 17. Governing Law Provisions; Consent to Jurisdiction

 

(a) Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York, Borough of Manhattan or the
courts of the State of New York in each case located in the City and County of
New York, Borough of Manhattan (collectively, the “Specified Courts”), and each
party irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of such
courts in any such suit, action or proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such suit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.

 

(c) Trial by Jury. The Company (on its behalf and, to the extent permitted by
applicable law, on behalf of its stockholders and affiliates) and the Initial
Purchaser hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

29

 

  

Section 18. General Provisions

 

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. The Section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement. TIME SHALL BE OF THE ESSENCE OF THIS
AGREEMENT. EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO
NEW YORK CITY TIME.

 

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Preliminary Offering Memorandum and the Final Offering Memorandum.

 

30

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

  Very truly yours,   JAKKS PACIFIC, INC.       By:     Title:

 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchaser as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED       By:     Title:  

 

31

 

 

SCHEDULE A

 

PRICING SUPPLEMENT STRICTLY CONFIDENTIAL

 

JAKKS Pacific, Inc.

$100,000,000

4.25% Convertible Senior Notes due 2018

July 18, 2013

 

Issuer:   JAKKS Pacific, Inc.       Ticker/Exchange:   JAKK/Nasdaq Global Select
Market       Title of securities:   4.25% Convertible Senior Notes       Issue
price:   100%, plus accrued interest, if any, from July 24, 2013.      
Aggregate principal amount offered:   $100,000,000 (excluding the initial
purchaser’s option to purchase up to $15,000,000 of additional aggregate
principal amount of Notes to cover overallotments, if any).       Net proceeds:
  $95.9 million ($110.3 million if the initial purchaser exercises its option to
purchase up to $15,000,000 of additional aggregate principal amount of Notes to
cover overallotments in full), after deducting the initial purchaser’s discount
and before other fees and estimated expenses.       Maturity:   August 1, 2018,
subject to earlier repurchase or conversion.       Annual interest rate:   4.25%
      Interest payment dates:   August 1 and February 1       Initial Conversion
price:   Approximately $8.74 per share of common stock       Initial Conversion
rate:   114.3674 shares of common stock per $1,000 aggregate principal amount of
Notes       Use of Proceeds:  

We plan to use the net proceeds from this offering, along with cash on hand, to
repurchase all or a portion of our 4.50% convertible senior notes due 2014. In
the event we are unable to repurchase such notes on satisfactory terms, we will
use such proceeds for general corporate purposes.



      Settlement Date:   July 24, 2013       Adjustment to Conversion Rate Upon
a Make-Whole Fundamental Change:   The following table sets forth numbers of
additional shares to be received per $1,000 principal amount of Notes based on
the respective stock prices and effective dates set forth below:

 

 

 

 

    Effective Date  Stock
Price   July 24,
2013   August 1,
2014   August 1,
2015   August 1,
2016   August 1,
2017   August 1,
2018  $6.995    28.5918    28.5918    28.5918    28.5918    28.5918    28.5918 
$8.00    22.3427    19.8704    17.3142    14.6100    11.8287    10.6326  $8.74  
 19.5061    16.8269    13.8997    10.6043    6.7530    0.0000  $10.00  
 16.3535    13.7503    10.8773    7.6389    3.9736    0.0000  $12.50  
 12.6846    10.5844    8.2597    5.7120    2.9565    0.0000  $15.00    10.3255  
 8.6204    6.7309    4.6604    2.4159    0.0000  $20.00    7.3888    6.1804  
 4.8343    3.3525    1.7400    0.0000  $25.00    5.6260    4.7160    3.6952  
 2.5667    1.3338    0.0000  $30.00    4.4494    3.7394    2.9353    2.0428  
 1.0620    0.0000  $40.00    2.9763    2.5125    1.9837    1.3843    0.7175  
 0.0000 

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

·if the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares will be determined by a straight-line interpolation between the number of
additional shares set forth for the higher and lower stock prices and the
earlier and later effective dates, based on a 365-day year, as applicable;

 

·if the stock price is greater than $40.00 per share (subject to adjustment), no
additional shares will be added to the conversion rate; and

 

·if the stock price is less than $6.995 per share (subject to adjustment), no
additional shares will be added to the conversion rate.

 

Notwithstanding the foregoing, in no event will the conversion rate for the
Notes exceed 142.9592 per $1,000 principal amount of such Notes, other than on
account of proportional adjustments to the conversion rate in the manner set
forth in clauses (1) through (3) under the caption “—Conversion Rate
Adjustments.”

 

CUSIP Number: 47012E AE6     Listing: None

 

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender.

 

These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and may only be sold to qualified institutional
buyers pursuant to Rule 144A of the Securities Act or pursuant to another
applicable exemption from registration.

 

 

 

 

The information in this term sheet supplements the Company’s preliminary
Offering Memorandum, dated July 17, 2013 (the “Preliminary Offering Memorandum”)
and supersedes the information in the Preliminary Offering Memorandum to the
extent inconsistent with the information in the Preliminary Offering Memorandum.
This term sheet is qualified in its entirety by reference to the Preliminary
Offering Memorandum. Terms used herein but not defined herein shall have the
respective meanings as set forth in the Preliminary Offering Memorandum.

 

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

 

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

 

 

 

SCHEDULE B

 

1.The last paragraph on the cover page of the Offering Memorandum regarding the
delivery of the Notes;

 

2.The information in the sixth paragraph under the caption “Plan of
Distribution” concerning the concession to dealers; and

 

3.The information in paragraphs under the heading “Plan of Distribution—Price
Stabilization, Short Positions.”

 

 

 

 

EXHIBIT A

 

Form of Comfort Letter

 

This draft is furnished solely for the purpose of indicating the form of letter
that we would expect to be able to furnish Bank of America Merrill Lynch in
response to their request, the matters expected to be covered in the letter, and
the nature of the procedures that we would expect to carry out with respect to
such matters. Based on our discussions with Bank of America Merrill Lynch, it is
our understanding that the procedures outlined in this draft letter are those
they wish us to follow. Unless Bank of America Merrill Lynch informs us
otherwise, we shall assume that there are no additional procedures they wish us
to follow. The text of the letter itself will depend, of course, on the results
of the procedures, which we would not expect to complete until shortly before
the letter is given and in no event before the cutoff date indicated therein.

 

July 18, 2013

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated
One Bryant Park
New York, New York 10036

 

Ladies and Gentlemen:

 

We have audited the consolidated balance sheets of JAKKS Pacific, Inc. (the
“Company”) and subsidiaries as of December 31, 2011 and 2012, and the
consolidated statements of operations, comprehensive income (loss),
stockholders' equity, and cash flows for each of the three years in the period
ended December 31, 2012, and the related financial statement schedule all
incorporated by reference in the Preliminary Offering Memorandum dated July 17,
2013 relating to $100 million Convertible Senior Notes due 2018, herein referred
to as the “Memorandum.” Our reports with respect thereto are also incorporated
by reference in the Memorandum. We have also audited the effectiveness of the
Company’s internal control over financial reporting as of December 31, 2012, and
our report with respect thereto is also incorporated by reference in the
Memorandum.

 

This letter is being furnished in reliance upon the representation from the
underwriter named in the Memorandum to us that -

 

a.You are knowledgeable with respect to the due diligence review process that
would be performed if this placement of securities were being registered
pursuant to the Securities Act of 1933, as amended (the “Act”).

 

b.In connection with the offering of convertible notes, the review process you
have performed is substantially consistent with the due diligence review process
that you would have performed if this placement of securities were being
registered pursuant to the Act.

 

 

 

 

In connection with the Memorandum:

 

(1)         We are an independent registered public accounting firm with respect
to the Company within the meaning of the Act and the applicable rules and
regulations thereunder adopted by the Securities and Exchange Commission (SEC)
and the Public Company Accounting Oversight Board (United States) (PCAOB).

 

(2)         In our opinion, the consolidated financial statements and financial
statement schedule audited by us and incorporated by reference in the Memorandum
comply as to form in all material respects with the applicable accounting
requirements of the Act and the Securities Exchange Act of 1934 (the “Exchange
Act”) and the related rules and regulations adopted by the SEC.

 

(3)         We have not audited any financial statements of the Company as of
any date or for any period subsequent to December 31, 2012; although we have
conducted audits for the years ended December 31, 2012, the purpose (and
therefore the scope) of the audit was to enable us to express our opinion on the
consolidated financial statements as of December 31, 2012 and for the years then
ended, but not on the financial statements for any interim period within that
year. Therefore, we are unable to and do not express any opinion on the
unaudited condensed consolidated balance sheet as of March 31, 2013, and the
unaudited condensed consolidated statements of operations, comprehensive income
(loss), and cash flows for the three-months ended March 31, 2013 and 2012,
incorporated by reference in the Memorandum, or on the financial position,
results of operations, or cash flows as of any date or for any period subsequent
to December 31, 2012.

 

(4)         For purposes of this letter, we have read the 2013 minutes of
meetings of the stockholders, the board of directors, and the audit committee of
the Company and its subsidiaries as set forth in the minute books at July 16,
2013, officials of the Company having advised us that the minutes of all such
meetings through that date were set forth therein; we have carried out other
procedures to July 16, 2013 as follows (our work did not extend to the period
from July 17, 2013 to July 18, 2013, inclusive):

 

(a)         With respect to the three-month periods ended March 31, 2013 and
2012, we have:

 

(i)          Performed the procedures specified by the PCAOB for a review of
interim financial information as described in AU sec. 722, “Interim Financial
Information,” on the unaudited condensed consolidated balance sheet as of March
31, 2013, the unaudited condensed consolidated statements of operations and
comprehensive income and cash flows for the three-months ended March 31, 2013
and 2012, incorporated by reference in the Memorandum.

 

(ii)         Inquired of certain officials of the Company who have
responsibility for financial and accounting matters whether the unaudited
condensed consolidated financial statement referred to in (4)(a)(i),
incorporated by reference in the Memorandum comply as to form in all material
respects with the applicable accounting requirements of the Act and Exchange Act
and the related rules and regulations adopted by the SEC.

 

 

 

 

(b)With respect to the period from April 1, 2013 to June 30, 2013, we have:

 

(i)Read the unaudited consolidated financial statements of the Company and
subsidiaries for June 30 of both 2013 and 2012 furnished to us by the Company,
officials of the Company having advised us that no such financial statements as
of any date or for any period subsequent to June 30, 2013, were available. The
financial information for June 30, 2013 is incomplete in that it omits a
statement of cash flows and other disclosures.

 

(ii)Inquired of certain officials of the Company who have responsibility for
financial and accounting matters whether the unaudited consolidated financial
statements referred to in b(i) are stated on a basis substantially consistent
with that of the audited consolidated financial statements incorporated by
reference in the Memorandum.

 

The foregoing procedures do not constitute an audit of financial statements
conducted in accordance with the standards of the PCAOB. Also, they would not
necessarily reveal matters of significance with respect to the comments in the
following paragraph. Accordingly, we make no representations regarding the
sufficiency of the foregoing procedures for your purposes.

 

(5)Nothing came to our attention as a result of the foregoing procedures,
however, that caused us to believe that:

 

(a)(i)          Any material modifications should be made to the unaudited
condensed consolidated financial statements described in (4)(a), incorporated by
reference in the Memorandum, for them to be in conformity with U.S. generally
accepted accounting principles.

 

(ii)         The unaudited condensed consolidated financial statements described
in (4)(a) do not comply as to form in all material respects with the applicable
accounting requirements of the Act and Exchange Act and the related rules and
regulations adopted by the SEC.

 

(b)(i)          At June 30, 2013, there was any change in the capital stock,
increase in long-term debt, or decrease in consolidated net current assets or
stockholders' equity of the consolidated companies as compared with amounts
shown in the March 31, 2013, unaudited condensed consolidated balance sheet
incorporated by reference in the Memorandum, or (ii) for the period from April
1, 2013, to June 30, 2013, there were any decreases, as compared to the
corresponding period in the preceding year, in consolidated net sales or in the
total or per-share amounts of income before extraordinary items or net income,
except in all instances for changes, increases, or decreases that the Memorandum
discloses have occurred or may occur, except that the unaudited consolidated
balance sheet as of June 30, 2013, which we were furnished by the company,
showed a decrease from March 31, 2013, in net current assets of $65.4 million,
and in stockholders’ equity of $48.2 million.

 

 

 

 

(6)         As mentioned in 4b, Company officials have advised us that no
consolidated financial statements as of any date or for any period subsequent to
June 30, 2013, are available; accordingly, the procedures carried out by us with
respect to changes in financial statement items after June 30, 2013, have, of
necessity, been even more limited than those with respect to the periods
referred to in (4). We have inquired of certain officials of the Company who
have responsibility for financial and accounting matters whether (a) at July 16,
2013, there was any change in the capital stock, increase in long-term debt or
any decreases in consolidated net current assets or stockholders' equity of the
consolidated companies as compared with amounts shown on the March 31, 2013,
unaudited condensed consolidated balance sheet incorporated by reference in the
Memorandum or (b) for the period from April 1, 2013 to June 30, 2013, there were
any decreases, as compared with the corresponding period in the preceding year,
in consolidated net sales or in the total or per-share amounts of income before
extraordinary items or of net income. On the basis of these inquiries and our
reading of the minutes as described in (4), nothing came to our attention that
caused us to believe that there was any such change, increase, or decrease
except in all instances for changes, increases, or decreases that the Memorandum
discloses have occurred or may occur, except as described in the following
sentence. We have been informed by officials of the company that there continues
to be a decrease in net current assets and stockholders’ equity that are
estimated to be the same amounts as set forth in item 5(b) above.

 

(7)         Our audit of the consolidated financial statements for the periods
referred to in the introductory paragraph of this letter comprised audit tests
and procedures deemed necessary for the purpose of expressing an opinion on such
consolidated financial statements taken as a whole. For none of the periods
referred to therein nor for any other period did we perform audit tests for the
purpose of expressing an opinion on individual balances of accounts or summaries
of selected transactions such as those enumerated below and, accordingly, we
express no opinion thereon.

 

(8)         However, for purposes of this letter, we have read the circled items
identified by you on the attached copy of the Annual Report on Form 10-K for the
year ended December 31, 2012; Quarterly Report on Form 10-Q for the quarter
ended March 31, 2013; and the Preliminary Offering Memorandum, and have
performed the following additional procedures, which were applied as indicated
by the symbols explained below. In performing these procedures, we have
considered to be in agreement amounts that, when compared, differed only due to
the effect of rounding. With respect to amounts that were computed by adjusting
amounts for the receipt and application of the proceeds from the offering as set
forth under "Use of Proceeds," it should be understood that we make no comment
regarding the reasonableness of the "Use of Proceeds" or whether such proceeds
or use will actually occur. Additionally, with respect to analyses prepared by
the Company, we make no comment regarding the completeness or appropriateness of
such analyses or the manner in which they were prepared. Our additional
procedures were as follows:

 

(a)         Compared the specified dollar amounts, percentages, and/or numbers
of shares to amounts in the audited consolidated financial statements described
in the introductory paragraph of this letter to the extent that such amounts are
included in or can be derived from such statements or the related notes thereto,
and found them to be in agreement.

 

(b)         Compared the specified dollar amounts, percentages, and numbers of
shares to amounts in the unaudited condensed consolidated financial statements
as discussed in 4(a) to the extent that such amounts are included in or can be
derived from such statements or the related notes thereto, and found them to be
in agreement.

 

 

 

 

(c)         Compared the specified dollar amounts, percentages, and numbers of
shares to amounts in the Company’s accounting records and found them to be in
agreement.

 

(d)         Compared the specified dollar amounts, percentages, and numbers of
shares to amounts reflected in an accounting analyses or schedules prepared by
the Company and found them in to be agreement. With respect to analyses and
schedules prepared by the Company, we make no comment regarding the
completeness, accuracy or appropriateness of such analyses or the manner in
which they were prepared.

 

(e)         Recalculated the specific dollar amounts, per share amounts, ratios
and percentages based on the financial statements referred to in (a) or (b)
above and found them to be in agreement when taking rounding into
account.         

 

(f)          Compared the specified amounts to amounts reflected in the
Company’s Board of Directors, or Board committee meeting minutes provided to us
by the Company, and found them to be in agreement.

 

(g)         Compared the specified dollar amounts and percentage to amounts
reflected in Footnote 20, Selected Quarterly Financial Data (unaudited), in the
December 31, 2012 consolidated financial statements to the extent that such
amounts are included in or can be derived from such footnote, and found them to
be in agreement.

 

(h)         Compared the specified dollar amounts to amounts reflected in the
accounting analysis or schedule prepared by the Company and noted differences of
$0.1 million and $0.1 million for the 2012 interest expense in respect to the
Company’s credit facility and Maui acquisition, respectively.

 

(i)          Compared the specified dollar amounts to amounts reflected in the
individual’s employment agreement issued by the Company, and found them to be in
agreement.

 

(j)          Compared or recalculated the specified dollar amounts, percentages,
and/or numbers of shares to amounts in the 2010, 2009 and 2008 consolidated
financial statements, to the extent that such amounts are included in or can be
derived from such statements or the related notes thereto, and found them to be
in agreement.

 

(k)         Compared the specified dollar amounts to amounts reflected in the
accounting analysis or schedule prepared by the Company and noted a difference
of $0.3 million for product development expense.

 

(l)          Compared the specified dollar amounts to amounts reflected in the
accounting analysis or schedule prepared by the Company and noted a difference
of $0.1 million for legal expense.

 

(m)        Compared the specific dollar amounts to amounts reflected in the
respective agreements entered into by the Company, and found them to be in
agreement.

 

(n)         Compared sales concentration percentage of the three largest
customers amount to amount reflected in the audited consolidated financial
statements described in the introductory paragraph of this letter and found a
variance of 4.7% between the sales concentration percentage of 42.1% versus
46.8% disclosed in the audited consolidated financial statements.

 

 

 

 

(o)         Compared the specified dollar amounts, percentages, and/or numbers
of shares to amounts reflected in the June 30, 2012 unaudited consolidated
financial statements of the Company (not incorporated by reference in the
Memorandum), filed with the SEC in a quarterly report on Form 10-Q on August 7,
2012 to the extent that such amounts are included in or can be derived from such
statements or the related notes thereto, and found them to be in agreement.

 

(p)         Compared the specified dollar amounts, percentages, and numbers of
shares to amounts in the Company’s accounting records and the June 30, 2013
unaudited financial statements provided by the Company as discussed in 4(b)(i)
and found them to be in agreement. The June 30, 2013 unaudited financial
statements provided by the Company are preliminary and subject to change.

 

(9)         It should be understood that we make no representations regarding
questions of legal interpretation or regarding the sufficiency for your purposes
of the procedures enumerated in the preceding paragraph; also, such procedures
would not necessarily reveal any material misstatement of the amounts or
percentages listed above. Further, we have addressed ourselves solely to the
foregoing data as set forth in the Memorandum and make no representations
regarding the adequacy of disclosure or regarding whether any material facts
have been omitted.

 

(10)       This letter is solely for the information of the addressees and to
assist you in conducting and documenting their investigation of the affairs of
the Company in connection with the offering of the securities covered by the
Memorandum, and it is not to be used, circulated, quoted, or otherwise referred
to for any other purpose, including but not limited to the registration,
purchase, or sale of securities, nor is it to be filed with or referred to in
whole or in part in the Memorandum or any other document, except that reference
may be made to it in the purchase agreement or in any list of closing documents
pertaining to the offering of the Convertible Senior Notes covered by the
Memorandum.

 

Very truly yours,

 

 

 

 

EXHIBIT B

 

Form of Opinion of Counsel for the Company

 

July __, 2013

 

Merrill Lynch, Pierce, Fenner & Smith Inc.

One Bryant Park

New York, New York 10036

 

Ladies and Gentlemen:

 

This opinion is rendered to you pursuant to Section 5 of the Purchase Agreement
(the “Purchase Agreement”) dated July __, 2013 between you, as the Initial
Purchaser, and JAKKS Pacific, Inc. (the “Company”), as the Seller, of
$100,000,000 ____% Convertible Notes due 2018.

 

References herein to the Disclosure Package, the Preliminary Offering Memorandum
and the Final Offering Memorandum include any amendments or supplements thereto,
respectively, at the Closing Date. Capitalized terms not hereafter defined shall
have the meaning ascribed to them in the Purchase Agreement.

 

In rendering this opinion, we rely as to matters of fact, to the extent we deem
proper, on certificates of responsible officers of the Company and public
officials.

 

(i)          The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

 

(ii)         The Company has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Disclosure Package and the Final Offering Memorandum and to enter into and
perform its obligations under the Purchase Agreement.

 

(iii)        The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, have a Material Adverse Effect.

 

(iv)        Each significant subsidiary of the Company (as defined in Rule 405
under the Securities Act) has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the jurisdiction of its
incorporation, has corporate power and authority to own or lease, as the case
may be, and to operate its properties and to conduct its business as described
in the Disclosure Package and the Final Offering Memorandum and is duly
qualified as a foreign corporation to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except for
such jurisdictions where the failure to so qualify or to be in good standing
would not, individually or in the aggregate, have a Material Adverse Effect.

 

 

 

  

(v)         All of the issued and outstanding capital stock of each such
significant subsidiary of the Company has been duly authorized and validly
issued, is fully paid and nonassessable and is owned by the Company, directly or
through subsidiaries, free and clear of any security interest, mortgage, pledge,
lien, encumbrance or, to the best of our knowledge, any pending or threatened
claim.

 

(vi)        The Company’s authorized equity capitalization is as set forth in
the Disclosure Package and the Final Offering Memorandum. The authorized, issued
and outstanding capital stock of the Company (including the Common Stock)
conforms to the descriptions thereof set forth in the Disclosure Package and the
Final Offering Memorandum. All of the outstanding shares of Common Stock have
been duly authorized and validly issued, are fully paid and nonassessable.

 

(vii)       The Purchase Agreement has been duly authorized, executed and
delivered by the Company.

 

(viii)      The Indenture has been duly authorized by the Company; on the
Closing Date, the Indenture will have been duly executed and delivered by the
Company and, assuming due authorization, execution and delivery of the Indenture
by the Trustee, will constitute a legally valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors’ or by general equitable principles; and the Indenture
conforms in all material respects to the description thereof contained in the
Disclosure Package and the Final Offering Memorandum.

 

(ix)         The Notes have been duly authorized by the Company; when the Notes
are executed, authenticated and issued in accordance with the terms of the
Indenture and delivered to and paid for by the Initial Purchaser pursuant to the
Purchase Agreement on the Closing Date (assuming due authentication of the Notes
by the Trustee), such Notes will constitute legally valid and binding
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles; and the Notes will
conform in all material respects to the description thereof contained in the
Disclosure Package and the Final Offering Memorandum.

 

 

 

  

(x)          To our knowledge the Company and each subsidiary possess such valid
and current certificates, authorizations or permits issued by the appropriate
state, federal or foreign regulatory agencies or bodies necessary to conduct
their respective businesses, and, to our knowledge, neither the Company nor any
subsidiary has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could have a Material Adverse Effect.

 

(xi)         Except as otherwise disclosed in the Disclosure Package and the
Final Offering Memorandum, to our knowledge the Company and its subsidiaries own
or possess sufficient Intellectual Property Rights reasonably necessary to
conduct their business as now conducted; and the expected expiration of any of
such Intellectual Property Rights would not, singly or in the aggregate, have a
Material Adverse Effect. To our knowledge and except as set forth in the
Disclosure Package, the Final Memorandum, neither the Company nor any of its
subsidiaries has received any notice of infringement or conflict with, and to
the best of our knowledge, there is no infringement of or conflict with,
asserted Intellectual Property Rights of others, which infringement or conflict
the Company has determined would, singly or in the aggregate, have a Material
Adverse Effect. To our knowledge, none of the technology employed by the Company
has been obtained or is being used by the Company in violation of any
contractual obligation binding on the Company or any of its officers, directors
or employees or otherwise in violation of the rights of any persons.

 

(xii)        The Conversion Shares initially issuable upon conversion of the
Notes have been duly authorized and reserved and, when issued upon conversion of
the Notes in accordance with the terms of the Notes and the Indenture, will be
validly issued, fully paid and nonassessable, and the issuance of such shares
will not be subject to any preemptive or similar rights.

 

(xiii)       Registration of the Notes under the Securities Act of 1933, as
amended, is not required for (i) the offer and sale of the Notes by the Company
to the Initial Purchaser or (ii) the re-offer and resale of the Notes by the
Company to the Initial Purchaser, in each case in the manner contemplated by the
Purchase Agreement, the Disclosure Package and the Final Offering Memorandum,
relating to the Notes.

 

(xiv)      No stockholder of the Company or any other person has any preemptive
right, right of first refusal or other similar right to subscribe for or
purchase securities of the Company arising (i) by operation of the charter or
by-laws of the Company or the General Corporation Law of the State of Delaware
or (ii) to the best of our knowledge or otherwise.

 

 

 

 

(xv)       Each document filed pursuant to the Exchange Act (other than the
financial statements and supporting schedules included therein) and incorporated
or deemed to be incorporated by reference in the Disclosure Package or the Final
Offering Memorandum complied when so filed as to form in all material respects
with the Exchange Act.

 

(xvi)      The statements in the Disclosure Package and the Final Offering
Memorandum under the caption “Certain United States Income Tax Considerations”,
insofar as such statements constitute matters of law, summaries of legal matters
or legal proceedings, or legal conclusions, have been reviewed by us and
accurately and fairly present and summarize, in all material respects, the
matters referred to therein.

 

(xvii)     Except as disclosed in the Disclosure Package, the Final Offering
Memorandum, to the best of our knowledge, there are no other legal or
governmental actions, suits or proceedings pending or threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company or such
subsidiary and (B) any such action, suit or proceeding, if so determined
adversely, would reasonably be expected to, singly or in the aggregate, have a
Material Adverse Effect or adversely affect the consummation of the transactions
contemplated by the Purchase Agreement. After due inquiry, we do not know of any
existing or, to the best of our knowledge, threatened or pending, material labor
dispute with the employees of the Company or any of its subsidiaries, or with
the employees of any principal supplier of the Company.

 

(xviii)    No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental authority or agency
is required for the Company’s execution, delivery and performance of the
Purchase Agreement and consummation of the transactions contemplated thereby and
by the Disclosure Package and the Final Offering Memorandum, except as required
under the Securities Act, applicable state securities or blue sky laws and from
FINRA.

 

(xix)       The execution and delivery of the Purchase Agreement, the Indenture
and the Notes by the Company and the performance by the Company of its
obligations thereunder (other than performance by the Company of its obligations
under the indemnification section of the Purchase Agreement, as to which no
opinion is rendered) (i) will not result in any violation of the provisions of
the charter or by-laws of the Company or any subsidiary; (ii) will not
constitute a breach of, or Default or a Debt Repayment Triggering Event under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property or assets of the Company or any of its subsidiaries pursuant to,
(A) the Company’s 4.50% Convertible Senior Notes due 2014 or the related
indenture, or (B) any other Existing Instrument known to us; or (iii)  will not
result in any violation of any statute, law, rule, judgment, regulation, order
or decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its subsidiaries or any
of its or their properties.

 

 

 

  

(xx)        The Company is not, and after receipt of payment for the Notes and
the application of the proceeds thereof as contemplated under the caption “Use
of Proceeds” in the Disclosure Package and the Final Offering Memorandum will
not be, an “investment company” within the meaning of Investment Company Act.

 

(xxi)       To the best of our knowledge, neither the Company nor any subsidiary
(A) is in violation of (i) its charter or by-laws or (ii) any statute, law,
rule, judgment, regulation, order or decree applicable to the Company or any of
its subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its subsidiaries or any of its or their properties or (B) is
in Default in the performance or observance of any obligation, agreement,
covenant or condition contained in any material Existing Instrument, except with
respect to this clause (B) only, for such Defaults as would not, individually or
in the aggregate, have a Material Adverse Effect.

 

We have participated in conferences with officers and other representatives of
the Company, representatives of the independent public or certified public
accountants for the Company and representatives of the Initial Purchaser at
which the contents of the Disclosure Package, including the Preliminary Offering
Memorandum, and the Final Offering Memorandum, and any supplements or amendments
thereto, and related matters were discussed and, although we are not passing
upon and do not assume any responsibility for the accuracy, completeness or
fairness of the statements contained in the Disclosure Package and the Final
Offering Memorandum (other than as specified above), and any supplements or
amendments thereto, on the basis of the foregoing, nothing has come to our
attention that would lead us to believe that (i) the Disclosure Package, as of
the Applicable Time, contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of circumstances under which they were made, not
misleading or (ii) either the Final Offering Memorandum or any amendments
thereto, as of its date or at the Closing Date or any Subsequent Closing Date,
as the case may be, contained an untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading (it
being understood that we express no belief as to the financial statements or
schedules or other financial data derived therefrom, included in the Disclosure
Package, the Final Offering Memorandum or any amendments or supplements
thereto).

 

 

 

 

EXHIBIT C

 

CERTIFICATE OF CHIEF FINANCIAL OFFICER

 

July [___], 2013

 

I, the undersigned, Joel Bennett, Chief Financial Officer of JAKKS Pacific,
Inc., a Delaware corporation (the “Company”), pursuant to that certain Purchase
Agreement, dated as of July [___], 2013 (the “Purchase Agreement”), by and
between the Company and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Initial Purchaser”) (capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Purchase Agreement), hereby
certify, on behalf of the Company, that:

 

1.I am duly elected, qualified and am acting in the capacity set forth above, am
familiar with the facts certified herein and have made any and all additional
inquiries necessary in my judgment in order to make the certifications herein.

 

2.The information included in the Preliminary Offering Memorandum under the
heading “Summary – Recent Developments – Revised 2013 Guidance” represents the
Company’s current best good faith estimate of the Company’s net sales and
diluted net loss per share for the full year 2013 based on all information
currently available to the Company.

 

3.I have compared each item marked on the attached copy of the Preliminary
Offering Memorandum with the amount included in the Company’s accounting records
or on a schedule or report prepared by the Company from its accounting records
and found them to be in agreement.

 

4.The Initial Purchaser is entitled to rely on this Chief Financial Officer’s
Certificate.

 

IN WITNESS WHEREOF, I have hereunto set my hand to this Chief Financial
Officer’s Certificate as of the date first written above.

 

  JAKKS PACIFIC, INC.,   a Delaware corporation         By:       Joel Bennett  
  Chief Financial Officer

 

 

 

 

EXHIBIT D

 

[Date]

 

Merrill Lynch, Pierce, Fenner & Smith
                    Incorporated

One Bryant Park
New York, New York 10036

 

Re:           JAKKS Pacific, Inc. (the “Company”)

 

Ladies and Gentlemen:

 

The undersigned is an owner of record or beneficially of certain shares of
Common Stock of the Company or securities convertible into or exchangeable or
exercisable for Common Stock. The Company proposes to carry out an offering of
4.25% Convertible Senior Notes due 2018, which will be convertible into common
stock, $.001 par value (the “Common Stock”), of the Company (the “Offering”),
for which you are the initial purchaser. The undersigned recognizes that the
Offering will be of benefit to the undersigned and will benefit the Company. The
undersigned acknowledges that you are relying on the representations and
agreements of the undersigned contained in this letter in carrying out the
Offering and in entering into a purchase agreement with the Company with respect
to the Offering.

 

In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not, (and will cause any spouse or immediate family member of
the spouse or the undersigned living in the undersigned’s household not to),
without the prior written consent of Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“MLPFS”) (which consent may be withheld in its sole discretion),
directly or indirectly, sell, offer, contract to sell or grant any option to buy
(including without limitation any short sale), pledge, transfer, establish an
open “put equivalent position” or liquidate or decrease a “call equivalent
position” within the meaning of Rule 16a-1(h) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or otherwise dispose of or transfer
(or enter into any transaction that is designed to, or might reasonably be
expected to, result in the disposition of) including the filing (or
participation in the filing of) of a registration statement with the Securities
and Exchange Commission in respect of, any shares of Common Stock, options or
warrants to acquire shares of Common Stock, or securities exchangeable or
exercisable for or convertible into shares of Common Stock currently or
hereafter owned either of record or beneficially (as defined in Rule 13d-3 under
the Exchange Act) by the undersigned (or such spouse or family member), or
publicly announce an intention to do any of the foregoing, for a period
commencing on the date hereof and continuing through the close of trading on
October 16, 2013 (the “Lock-Up Period”). The foregoing sentence shall not apply
to (i) the transfer of any or all of the shares of Common Stock owned by the
undersigned, either during his or her lifetime or on death, by gift, will or
intestate succession to the immediate family of the undersigned or to a trust
the beneficiaries of which are exclusively the undersigned and/or a member or
members of his or her immediate family (for purposes of this agreement,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin) or (ii) any bona fide gifts to any charitable
organization; provided, however, that in the case of any transfers permitted by
clauses (i) and (ii) it shall be a pre-condition to such transfer that (a) the
transferee or donee executes and delivers to MLPFS a lock-up agreement in form
and substance satisfactory to MLPFS, (b) no filing by any party (transferor,
transferee, donor or donee) under the Exchange Act shall be required or shall be
voluntarily made in connection with such transfer or distribution (other than a
filing on a Form 5, Schedule 13D or Schedule 13G (or 13D/A or 13G/A) made after
the expiration of the Lock-Up Period), (c) each party (transferor, transferee,
donor or donee) shall not be required by law (including without limitation the
disclosure requirements of the Securities Act of 1933, as amended, and the
Exchange Act) to make, and shall agree to not voluntarily make, any public
announcement of the transfer or disposition and (d) the undersigned notifies
MLPFS at least three business days prior to the proposed transfer or
disposition. Furthermore, notwithstanding anything to the contrary in this
agreement, the undersigned may (i) exercise any option or warrant to acquire
shares of Common Stock, or the exchange of securities exchangeable for or
convertible into Common Stock, provided that any Common Stock received upon such
exercise or exchange shall be subject to the restrictions contained in this
agreement, and (ii) forfeit to the Company shares of Common Stock or options to
purchase Common Stock, in an amount not to exceed 30,000 shares in the
aggregate, to satisfy tax withholding obligations of the undersigned in
connection with the vesting of equity awards acquired by the undersigned
pursuant to equity incentive plans existing and as in effect on the date of this
agreement, The undersigned also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of shares of Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock held by the undersigned except in
compliance with the foregoing restrictions.

 

 

 

  

This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned.

 

      Printed Name of Holder         By:       Signature             Printed
Name of Person Signing  

 

(and indicate capacity of person signing if signing as custodian, trustee, or on
behalf of an entity)

 

 

 

